Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
Status 
Claims 1-20 have been examined. Claims 1-3, 6-19 have been amended. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 8,949,082. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the application and Patent No. 8,949,082 recite a system and non-transitory computer readable storage medium for predicting or preventing hospital readmission. 
Claims 1, 11 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 18 of U.S. Patent No. 10943676. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the application and Patent No. 10943676 recite a system and non-transitory computer readable storage medium for predicting or preventing hospital readmission

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yi Zhang (US. 20110009760A1) in view of David Wennberg (US.20070078680A1)  

With respect to claim 1, Yi Zhang teaches a method for predicting or preventing hospital readmission (‘760; Para 0009: predicting the re-hospitalization due to worsening of the patient’s post-hospitalization heart failure status), the method comprising:
receiving an indication of an event for a patient (‘760; Para 0018: Figs 2 and 3 illustrating various processes for determining acute worsening of a patient's heart failure status following hospitalization for a clinical HF event and generating a readmission alert); 
 determining one or more variables from training data, the one or more variables linked to an increased probability of readmission for a particular hospital (‘760; Para 0037: Early detection and treatment of a patient's worsening heart failure can significantly reduce the rate of heart failure patient readmission and the high cost of heart failure patient readmission. Techniques of the present invention can determine or estimate the likelihood of readmission for a particular heart failure patient, and may further determine or estimate the rate of readmission for a population of heart failure patients ). 
Yi Zhang does not explicitly discloses machine train classifier. However, Yi Zhang disclose the readmission alert may be generated based on a different algorithm, such as a linear regression model, fuzzy logic, neural network using patient’s physiologic parameters to hospitalization readmission (‘760; Para 0116). 
 
David Wennberg teaches 
generating via one or more processor, a predictive model of hospital-specific readmission that includes a plurality of machine-trained classifier trained with the one or more variables,  the plurality of machine-trained classifiers for predicting an increased probability of readmission based on the one or more variables; (‘680;Para 0010: A predictive model is employed to determine whether, based on the patent data and/or predictors associated with a particular patient, a particular measure was expected. The predictive model may include a statistical model, retrospective model, or a rules-based model. The statistical model may include a decision tree, Bayesian network, Markov, logistic regression, Poisson, or other like model. The rules-based model may include a Boolean or decision tree based model. The rules-based model may include predictors that are agreed upon by a panel of experts using a collective agreement process such as a modified Delphi technique. The predictive model may be applied to each member of a population or group of patients. A portion of patients of the population is then identified that is expected to have received the expected healthcare measure for readmission as illustrated on Table 3 in Para 0059;  Para 0045: the application 104 may assign patients to specific hospitals. Hospital assignment may, according to one embodiment, be performed using two different denominators. In one embodiment “virtual hospital medical staffs,” each consisting of the group of physicians who most commonly refer and admit patients to a specific hospital or hospital system ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the system of Yi Zhang with the technique of analyzing healthcare provider performance as taught by David Wennberg in order to provide a likelihood of variables using machine trained classifier.
Yi Zhang in view of Guyon teaches
automatically triggering, via one or more processors, application of the predictive model of hospital-specific readmission to an electronic health record that is specific to a patient in response to the indication of the event (‘760; Para 0038: Analysis of physiologic parameter data of a heart failure patient preferably triggers a readmission alert indicating an acute deleterious change in the patient status and/or reduced effectiveness of therapy (e.g., pharmacological or cardiac stimulation therapy) delivered to the patient who has been discharged from the hospital for treatment of a prior HF event.;  Para 0115: assessment of changes in therapy and/or need for optimization of therapy is based on a single parameter, such as respiration rate. The readmission alert criteria are met when the respiration rate metrics exceed a threshold(s), preferably for a predetermined period of time. When the alert criteria are met, this indicates a decline in the patient's condition and the readmission alert signal is generated; Para 0116: When multiple parameters are tracked, the alert criteria may be based on relationships between the various parameters. For example, if both the respiration rate and LV function are used, then the readmission alert signal may be triggered if both parameters meet or exceed an alert threshold. In an alternative configuration, the readmission alert signal may be triggered if only one parameter meets or exceeds the alert threshold. In yet another configuration, the readmission alert signal may be triggered if one parameter meets or exceeds the readmission alert threshold and the other parameter is trending downward, indicating a worsening patient status. In another configuration, the readmission alert may be generated based on a different algorithm, such as a linear regression model, fuzzy logic, neural network, etc); and 
in response to application of the predictive model of hospital-specific readmission automatically predicting, via one or more processors, a probability of readmission of the patient for the particular hospital based on the plurality of machine-trained classifiers and one or more values in the electronic health record (‘760; Para 0117: one parameter may be used to automatically alter the readmission alert threshold of another. This technique provides automatic adjustment in the sensitivity of the readmission alert. One approach involves using historic data of a parameter to adjust its own readmission threshold. Another approach involves one parameter affecting the threshold of another. For example, an activity parameter may be lower than normal level (i.e., the patient is not moving at all), while MaxRR is not reduced. This situation can result in lowering of the MaxRR alerting threshold ) 
 
Claims 11 and 18 are rejected as the same reason with claim 1

With respect to claim 2, the combined art teaches the method of claim 1, wherein the event of the patient is an admission to the particular hospital, and wherein the training data comprises readmission information for other patients who were readmitted to the hospital, the readmission information comprising an amount of time prior to readmission (‘760; Para 0009: generating a readmission alert in response to detecting acute worsening of a patient's heart failure following hospitalization within a time frame that allows for physician intervention and avoidance of hospital readmission of the patient).  
Claim 12 is rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the method of claim 1, wherein the event is a discharge from the hospital, an admission to the hospital, or a scheduled discharge from the hospital, and wherein the training data comprises readmission information for patients who were readmitted to the hospital and from at least one other hospital (‘760; Para 0121).  

With respect to claim 4, the combined art teaches the method of claim 1, further comprising: outputting a readmission indicator for the patient as a function of the probability of readmission (‘760; Para 0045).  

With respect to claim 5, the combined art teaches the method of claim 4, wherein outputting the readmission indicator comprises generating one or more of a cell phone alert, a bedside monitor alert, and an alert associated with prevention of data entry (‘760; Abstract; Paras 0112-0113).   

With respect to claim 6, the combined art teaches the method of claim 1, further comprising: providing a list of one or more other variables that linked to a reduced probability of readmission of the patient for the event; and based at least in part on the list, providing a recommended clinical action corresponding to a mitigation plan for reducing the probability of readmission of the patient for the event (‘760; Paras 0037-0038).  

With respect to claim 7, the combined art teaches the method of claim 1, further comprising: assigning, using at least one of the plurality of  machine-trained classifiers, weights to the one or more variables, indicating a strength of a correlation of the one or more variables to the increased probability of readmission; and automatically predicting the probability based at least in part on the r weights assigned to one or more variables (‘760; Para 0052).  

With respect to claim 8, the combined art teaches the method of claim 1, further comprising: mining information from structured and unstructured data in an electronic medical record, the mining performed as a function of domain knowledge comprising factors that influence a risk of a disease and progression information of the disease; incorporating the information into the predictive model; where, automatically predicting the probability is based at least in part on incorporating the information (‘760; Para 0155).  

With respect to claim 9, the combined art teaches the method of claim 8, wherein the mining is configured for different formats of data sources within electronic medical records of the particular predictive hospital and at least one other hospital, and wherein the information comprises a value for the one or more variables and an inferred value for the one or more variables (‘760; Paras 0051-0052).  

With respect to claim 10, the combined art teaches the method of claim 9, wherein the domain knowledge provides an indication of reliability of the value and the inferred value based on a corresponding data source or a context (‘760; Paras 0051-0052).  


With respect to claim 13, the combined art teaches the system of claim 11, wherein the one or more variables used to train the first classifier are from data of patients readmitted to the hospital for a first admission problem, and wherein the one or more processors are configured:
machine-train each of plurality of classifiers using the one or more variables from the training data of patients that were readmitted to the hospital for a corresponding admission problem following a discharge;  wherein the probability of readmission of the patient is automatically predicted for the corresponding admission problem (‘760; Paras 0116-0117).  

With respect to claim 14, the combined art teaches the system of claim 11,  wherein the one or more processors are configured to receive a selection to alter a threshold associated with at least one of the plurality of classifiers in the predictive model and wherein the probability of readmission of the patient is automatically predicted based at least in part on the altered threshold (‘760; Para 0117).  

With respect to claim 15, the combined art teaches the system of claim 11, further comprising: update the training data in response to previous patients readmitted to the hospital after receiving a new or different prescription, a follow-up, or completing documentation in an electronic medical record; and automatically predict the probability based on the update (‘760; Para 0009).  

With respect to claim 16, the combined art teaches the system of claim 11, wherein the one or more processors are configured to identify the probability of readmission is based on missing information (‘760; Para 0036).  

With respect to claim 17, the combined art teaches the system of claim 11, wherein the one or more processors are configured to mine domain-specific knowledge of the particular hospital including one or more document structures, policies, or guidelines to determine the one or more variables (‘760; Para 0033).  

With respect to claim 19, the combined art teaches the media of claim 18, Yi Zhang  discloseswherein the electronic medical records of the patients are from the particular hospital (‘760; Para 0121).  

With respect to claim 20, the combined art teaches the media of claim 18, further comprising: extracting elements of the one or more variables from the electronic medical records of the patients, the elements corresponding to a time between the event and readmission; combining the elements to form one unified probabilistic assertion regarding one of the one or more variables; inferring a progression of a state of the patient over time from the one unified probabilistic assertion; and populating the predictor with the progression of the state of the patient over time (‘760; Para 0034: track progression and regression of disease). 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the arguments does not apply to any of the references of David Wennberg being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Individualized hospital report cards; Chang, Dennis Shu-Hui; Rutgers The State University of New Jersey - New Brunswick. ProQuest Dissertations Publishing, 2007. 3252984. 
Predicting readmissions of elderly patients to the acute care hospital; Collard, Ann Faas; Brandeis University, The Heller School for Social Policy and Management. ProQuest Dissertations Publishing, 1988. 8819283
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686